   Case: 4:19-cv-00548-SRC Doc. #: 35 Filed: 09/25/19 Page: 1 of 3 PageID #: 91



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RAHKSPAUL (“BEN”) DOGRA,                                   )
                                                            ) Case No. 4:19-cv-00548 (SRC)
                                     Plaintiff,             )
                                                            )
                              v.                            )
                                                            )
ROBERT GRIFFIN, III,                                        )
                                                            )
                                     Defendant.             )



                       DEFENDANT’S MOTION TO DISMISS
           OR, IN THE ALTERNATIVE, STAY AND COMPEL ARBITRATION

        Defendant Robert Griffin, III (“Defendant”), by and through his attorneys, hereby moves

this Court pursuant to Section 4 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4, and

pursuant to Fed. R. Civ. P. 12(b)(1), for an order dismissing the action or, in the alternative,

staying this action and compelling plaintiff Rahkspaul (Ben) Dogra (“Plaintiff”) to arbitrate his

claims in the exclusive forum of the National Football League Players Association (the

“NFLPA”). In support of his motion, Defendant incorporates his Memorandum of Law and the

Declaration of Kevin Fritz, filed contemporaneously herewith.

        WHEREFORE, Defendant respectfully requests that this Court find that Plaintiff’s claims

are subject to mandatory arbitration with the NFLPA, dismiss this action or, in the alternative,

stay this action and compel the arbitration of Plaintiff’s claims, and grant Defendant such other

and further relief as the Court deems appropriate under the circumstances at bar.




9193/1/7752656.v1                                 1
   Case: 4:19-cv-00548-SRC Doc. #: 35 Filed: 09/25/19 Page: 2 of 3 PageID #: 92



 DATED: September 25, 2019           Respectfully submitted,

                                     HUSCH BLACKWELL LLP

                                        Josef S. Glynias, #54974MO
                                        Kyle P. Seelbach, #60382MO
                                        190 Carondelet Plaza, Suite 600
                                        St. Louis, MO 63105
                                        P: (314) 480-1500
                                        F: (314) 480-1505
                                        josef.glynias@huschblackwell.com
                                        kyle.seelbach@huschblackwell.com

                                     MEISTER SEELIG & FEIN, LLP

                                            /s/ Kevin Fritz
                                        Mitchell Schuster (pro hac vice motion forthcoming)
                                        Kevin Fritz (admitted pro hac vice)
                                        125 Park Avenue, 7th Floor
                                        New York, NY 10017
                                        P: (212) 655-3500
                                        F: (212) 655-3535
                                        ms@msf-law.com
                                        kaf@msf-law.com

                                         Attorneys for Robert Griffin, III




9193/1/7752656.v1                      2
   Case: 4:19-cv-00548-SRC Doc. #: 35 Filed: 09/25/19 Page: 3 of 3 PageID #: 93



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 25, 2019 the foregoing document was

 served by electronic mail to the following counsel of record:

         John D. Comerford
         James B. Martin
         7733 Forsyth Blvd, Suite 1900
         St. Louis, MO 63105
         jcomerford@dowdbennett.com
         jbmartin@dowdbennet.com

 Attorneys for Plaintiff Rahkspaul (Ben) Dogra




                                              By:    /s/ Kevin Fritz
                                                            Kevin Fritz
                                                     Attorney for Robert Griffin, III




9193/1/7752656.v1                                3
